MEMORANDUM **
Dennis J. Solomon appeals pro se the district court’s summary judgment in favor of defendants in his action arising from the alleged theft of trade secrets. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgments, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Solomon’s appellate arguments fail to address the legal or factual basis upon which the district court granted summary judgment. Solomon has therefore abandoned these issues. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988) (deeming abandoned all issues raised in a brief not supported by argument).
Solomon’s remaining contentions are without merit.
Appellee Teledyne Display Technology’s renewed motion to strike the opening brief is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.